Title: John Hodshon & Zoon’s Proposals for a Loan, 25 April 1782
From: Hodshon, John, & Zoon (business)
To: Adams, John



Amsterdam the 25 april 1782

Mess John Hodshon & son yoú are hereby desired to open a loan In my name for The use of the 13 united States of America agreable to my commission from Them dated The 20th june 1780 For Foúr or Five Million guilders current at 5 pc Intrest per annúm for the space of Ten years redeemable In The Five next Following years In equal Five parts with Intrest Fl payd of For which The obligation and coupons are to be signd by me, and the obligations contrasigned by yoú, and Enregistred by a notary For the Repayment of capital and Intrest the united states shll bind themself Jointly and seperatly, their Lands Income and prodúce revenus and Taxes Laid and to be Laid as wil be more fully explained In The obligations to be signd by me and of which an authentick copy to be sent to congres for Their confirmation And ratification on Their returning The Same To be drawn for the Súm to be borrowed as They shal be adresed by yoú.
 
amsterdam the 25 april 1782
Mess John Hodshon & son In order To Facilitate The Negotiation of Four or Five Million of guilders currant, yoú are permitted to allow to the undertakers a premiúm or discoúnt of Two procent and agree to allow or pay yoú one pc for your commission on the summ negotiated with one procent for The payment of the annúal Intrest which congres wil provide for In Such a manner as is most agreable, Further yoú are to be paid one half pc for the repayment of the capital besides one half procent for Brokeridge on The summ negotiated, with the cost of the obligations and advertisements and In order to prevent any prejudice to be done to the present negotiation Thereby oblige myself that such obligations as are not allready disposed of the loan of messs John de Neufville & son on the 1st March 1781 shal not be disposed of directly or Indirectly.
